Citation Nr: 0624724	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-38 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(2).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel 





INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for hearing 
loss, raised by the veteran's representative in its May 2006 
informal hearing presentation, is referred to the RO for 
appropriate development.


REMAND

This case is not ready for appellate review.  The veteran has 
not been provided a VA examination to assist in the 
evaluation of his claim for nonservice-connected pension 
benefits.  Two VA examinations were scheduled in 2003, but 
the veteran was incarcerated at those times.  The veteran's 
claim was certified to the Board prior to his release from 
incarceration.  A VA examination must be provided to the 
veteran.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain the employment history of the 
veteran since March 2003.

2.  Obtain VA records of treatment of the 
veteran from July 2003 to the present.  
Associate all records and responses with 
the claims file.


3.  Provide a VA mental disorders 
examination to the veteran in order to 
assist in evaluating the severity, for 
pension purposes, of any mental disorder.

The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should, if possible, 
distinguish the symptoms and degree of 
disability from any substance (including 
alcohol) abuse disorder from the symptoms 
and degree of disability resulting from 
any other psychiatric diagnosis.

4.  Provide a VA audio examination to the 
veteran in order to assist in evaluating 
the severity, for pension purposes, of 
any hearing loss.

The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

5.  Provide a VA general medical 
examination to the veteran in order to 
assist in assessing the severity, for 
pension purposes, of the veteran's 
current disabilities.

The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.


In addition to the worksheet for a 
general medical examination, the examiner 
is requested to complete worksheets for a 
joints examination (fracture of left 
calcaneus, left shoulder complaints, and 
left elbow complaints), a spine 
examination (degenerative disc disease of 
the lumbar spine and degenerative changes 
of the cervical spine), a liver, gall 
bladder, and pancreas examination 
(Hepatitis C), an arteries, veins, and 
miscellaneous examination (varicose 
veins), a hypertension examination, and 
any other appropriate worksheet.

If the examiner determines that any of 
the suggested worksheets need not be 
completed, the examiner should note 
specifically the reason why the 
examination is not necessary (e.g., 
veteran denies symptoms of disability, 
symptoms not found on general 
examination, etc.).

6.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The 
veteran has specifically requested 
extraschedular consideration under 
38 C.F.R. § 3.321(b)(2).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the 




right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

